NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



TIMOTHY BARFIELD,                        )
DOC #331225,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D16-3757
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 15, 2018.

Appeal from the Circuit Court for Polk
County; Jalal A. Harb, Donald G.
Jacobsen, and J. Michael Hunter,
Judges.

Timothy Barfield, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


LaROSE, C.J., and BADALAMENTI and ROTHSTEIN-YOUAKIM, JJ., Concur.